OPINION — AG — ** MEMORANDUM ** CREATED THE OKLAHOMA LITERATURE COMMISSION AND PRESCRIBING ITS DUTIES AND FUNCTIONS IN PREVENTING THE SALE AND DISTRIBUTION OF DEFINED OBSCENE LITERATURE IN THE SEVERAL COUNTIES OF THE STATE. IS THIS VALID ? SEE OPINION. CITE: 21 Ohio St. 1021 [21-1021] TO 21 Ohio St. 1024 [21-1024] (OBSCENE, LEGISLATIVE INTENT), 22 Ohio St. 426 [22-426], 21 Ohio St. 1022 [21-1022], ARTICLE V, SECTION 13, ARTICLE VI, SECTION 1, ARTICLE V, SECTION 27, ARTICLE V, SECTION 28, 21 Ohio St. 541 [21-541], 21 Ohio St. 542 [21-542] [21-542]